DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and dependent claims 2-7, the prior art of record does not disclose the additional steps of “continuing the lay-up of the defective tape until a tape length is formed which surpasses a manufacturing length of the tape, catching the part of the defective tape that surpasses the manufacturing length of the tape with a catching system, cuffing the defective tape in the part of the defective tape that surpasses the manufacturing length of the tape, removing from the laminate the defective tape caught by the catching system,” in combination with the other limitations of claim 1.
With respect to claim 11 and dependent claims 10 and 12, the prior art of record does not disclose the additional limitation of “the clamp comprises two external shells and two internal cores located in the external shells and in an opposite location, the internal cores being movable with respect to the external shells such that they trap the defective tape in-between when they approach each other and release the defective tape when they move away from each other” in combination with the other limitations of claim 11.


Numerous prior art, such as IDS reference WO 2012/022972 A2 discloses “A method for reworking a composite laminate, the laminate comprising a plurality of tapes of composite that are being laid up by an automated tape placement machine comprising a laying head, comprising the following steps: detecting an occurrence of a defect on a tape of composite material while the tape is being laid up” and “ after removal of the defective tape, laying-up a replacement tape in place of the removed defective tape by the automated tape placement machine.”  See also Kramp (US 2012/0247643 A1), teaching in paragraph 0007 that “According to another embodiment herein, a method comprises depositing fiber material onto a layup surface while monitoring the material to be deposited for discontinuity markers.  Each marker provides information about location of a detected upstream discontinuity.  The method further comprises using the information in each marker that is detected to control where the detected discontinuity will be deposited, if at all.”, and Kramp (US 2007/0095451 A1).  See also Safai (US 2019/0056334 A1), teaching in paragraph 0031 that “The correction may include removing the foreign material, repositioning the first composite ply 104, repairing a surface defect or other defect in the first composite ply 104, or another correction.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK